Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Based on the most recent set of claims filed 03/22/21 and the interview held 04/15/21, Claims 1, 3-11, 13-18 & 20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Ahn on 04/15/21.
Based on the most recent set of claims filed 03/22/21 and the interview held 04/15/21, the application has been amended as follows: 
Claim 1 has been amended as follows:

“1. (Currently Amended) A bone plate fixation system comprising: a bone plate having an upper surface, a bone-contacting surface, and a hole defined by a wall and passing through the upper and bone-contacting surfaces, the wall including a track; a bone screw having a head and a shaft, the bone screw configured to be inserted in the hole of the bone plate; and a locking cap having a first tab insertable in the track in an insertion position in which the locking cap can be inserted in a vertical direction into the track and movable to a andwherein the bone plate includes a first slot extending from the upper surface to the track, the first slot configured and dimensioned to receive the first tab such that the locking cap can be moved from a location external to the bone plate into the track in the insertion position.”


Claim 10 has been amended as follows:

“10. (Currently Amended) A method of securing body tissue, wherein the locking cap is a locking disc, wherein the locking [[cap]] disc has a second tab[[,]] opposite the first tab[[,]] and wherein the second tab includes a recess [[also]] positioned on the central longitudinal axis of the locking disc; passing the shaft of the bone screw through the hole of the bone plate in an insertion direction; and attaching the shaft of the bone screw to body tissue to thereby secure the bone plate to the body tissuecoupled with the wall of the hole


Claim 11 has been amended as follows:

“11. (Currently Amended) A bone plate fixation system comprising: a bone plate defining a hole with a track; a bone screw having a head and a shaft, the bone screw configured to be inserted in the hole of the bone plate; and a locking cap having a central aperture and a first tab insertable in the track, wherein the first tab has an upper surface, a lower surface, an inner surface in contact with a body of the locking cap, and an outer surface configured to be in contact with the bone plate, wherein the track includes a protrusion and the first tab includes a recess positioned along the outer surface and extending from the upper surface to the lower surface such that the first tab defines a first width between the inner surface and the outer surface, a second width between the inner surface and the outer surface, and a third width between the inner surface and the outer surface, wherein the second width is positioned between the first width and the third width, and the first and third widths are greater than the second width, and in a locked position, the protrusion engages the recess to prevent unintentional movement of the locking cap, wherein the locking cap in the locked position covers an upper most surface of the head of the bone screw, wherein the locking cap has an upper surface and the upper surface of the locking cap is positioned below the upper surface of the plate when the first tab is inserted in the track, wherein the locking cap has a second tab[[,]] opposite the first tab[[,]] and wherein the second tab includes a recess [[also]] positioned on the central longitudinal axis, and 
wherein the bone plate includes a first slot extending from the upper surface to the track, the first slot configured and dimensioned to receive the first tab such that the locking cap can be moved from a location external to the bone plate into the track.”


Cancel Claim 12.



Claim 13 has been amended as follows:

“13. (Currently Amended) The bone plate fixation system of claim [[12]]11, wherein is dimensioned to allow access to the head of the bone screw to allow a tool to operatively engage the bone screw, and wherein the central aperture is configured and dimensioned to receive a tool, the tool operative to move the locking cap between insertion and locked positions.”

Claim 14 has been amended as follows:

“14. (Currently Amended) The bone plate fixation system of claim [[12]]11, wherein the locking cap has an inferior surface that includes a chamfer that allows angulation of [[a]] the bone screw inserted into the hole at an angle, including an angle other than perpendicular with respect to the bone plate.”  


Claim 15 has been amended as follows:

“15. (Currently Amended) The bone plate fixation system of claim [[12]]11, wherein the track extends completely around the hole.”  


Claim 16 has been amended as follows:

“16. (Currently Amended) The bone plate fixation system of claim [[12]]11, wherein the track extends only partially around the hole.”


Claim 18 has been amended as follows:

“18. (Currently Amended) The bone plate fixation system of claim [[12]]11, wherein the first tab is operatively received in the track such that when the locking cap is moved to the locked position, at least one of tactile, auditory, and visual feedback is provided to indicate that the locking cap is in the locked position.”

Cancel Claim 19.




Claim 20 has been amended as follows:

“20. (Currently Amended) A method of securing body tissue, the method comprising: providing the bone plate fixation system of claim 11, wherein the bone plate includes a first slot extending from the upper surface to the track, the first slot configured and dimensioned to receive the first tab such that the locking cap can be moved from a location external to the bone plate into the track in the insertion position; passing the shaft of the bone screw through the hole of the bone plate in an insertion direction; and attaching the shaft of the bone screw to body tissue to thereby secure the bone plate to the body tissue

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone plate fixation system comprising a bone plate with an upper surface, a bone-contacting surface, and a hole defined by a wall and passing through the upper and bone-contacting surfaces, the wall including a track; a bone screw having a head and a shaft, the bone screw configured to be inserted in the hole of the bone plate; and a locking cap having a first tab insertable in the track in an insertion position in which the locking cap can be inserted in a vertical direction into the track and movable to a locked position in which the locking cap is substantially fixed with respect to the track in the vertical direction to inhibit back out of the bone screw inserted in the hole, wherein the first tab has an upper surface, a lower surface, an inner surface in contact with a body of the locking cap, and an outer surface configured to be in contact with the bone plate, wherein the track includes a protrusion 
The closest prior art of record appears to be: Fisher et al. (US PG Pub No. 2010/0234897).
Fisher et al. discloses a bone plate assembly comprising a bone plate with holes formed therethrough, each hole having opposing notches formed therein and a track formed within the hole, a plurality of bone screws each having a head and a shaft, and a plurality of locking caps each having an elongated instrument recess formed in an upper .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/JESSICA WEISS/Primary Examiner, Art Unit 3775